Citation Nr: 1616967	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran alleges that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure to small arms and artillery fire.  The Veteran's DD Form 214 shows that his military occupational specialty was Field Artillery Basic.  Therefore, the record supports that the Veteran experienced noise exposure during service.  The record is insufficient, however, to determine whether the Veteran has bilateral hearing loss or tinnitus that is related to his in-service noise exposure.

The record reflects the Veteran is incarcerated at the Soledad State Prison, Correctional Training Facility (CTF).  Incarcerated veterans are entitled to the same care and consideration given to their fellow veterans and VA must "tailor [its] assistance to the peculiar circumstances of confinement."  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  

The M21-1, Adjudication Procedures Manual, provides that the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator should confer with prison authorities to determine whether an incarcerated Veteran could be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  VHA compensation clinics are instructed to provide documentation that they have made substantial efforts to schedule and conduct the examination and that they have exhausted all possible avenues for obtaining access to the incarcerated Veteran for an examination.  M21-1, Part III.iv.3.A.9.d.  

Here, in January 2012, the Medical Director of Compensation and Pension at VA's Palo Alto Health Care System contacted the Chief Medical Executive at CTF requesting approval to transport the Veteran to the Palo Alto VA Medical Center (VAMC) for completion of an examination to assess the Veteran's bilateral hearing loss and tinnitus.  In January 2012, CTF's Chief Medical Executive responded that the Veteran was a prisoner at CTF and that the State of California was responsible for his health care and would handle his "hearing needs/concerns."

The Board finds that VA has not exhausted all possible avenues for obtaining access to the Veteran for an examination.  First, it is unclear whether CTF's Chief Medical Executive understood that the examination VA was requesting was not for purposes of treating the Veteran, but for purposes of determining whether he is entitled to compensation benefits for his claimed bilateral hearing loss and tinnitus.  Additionally, VHA's letter to CTF only requested transporting the Veteran to the VAMC in Palo Alto.  The Manual indicates that the Veteran could also be examined at CTF by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  These options for examination of the Veteran do not appear to have been provided to CTF.  Therefore, action is needed on remand to make further attempts to schedule the Veteran for an examination to assess the etiology of his bilateral hearing loss and tinnitus.

Furthermore, it appears that treatment records from CTF may be outstanding.  In December 2010, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, for "present" treatment at CTF for bilateral hearing loss and tinnitus.  In March 2011, VA sent CTF a letter requesting the Veteran's treatment records.  In April 2011, VA received what appears to be a response from CTF that contains handwritten notes of "2008-2009" and "no information per your request."  In March 2012, the Veteran indicated that he had requested that VA obtain his most recent hearing examination results from CTF, but was unaware until receipt of VA's decision that the prison had not forwarded such records.  Therefore, it appears that there may be outstanding treatment records from CTF, and another attempt should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any identified treatment records reflecting treatment for bilateral hearing loss or tinnitus, to include records of treatment from CTF.  

2.  Take all reasonable measures to schedule the Veteran for the examination requested below in item 3.  Confer with the appropriate prison official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.9.d.

If that is not possible, address the feasibility of scheduling the Veteran at the prison for an examination by (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examination should be scheduled at the prison.  

If none of the options are feasible, fully explain why none of the examination types could be scheduled. 
 
3.  If it is possible for the Veteran to be examined, then schedule the Veteran for an appropriate audiological examination (to include audiometric studies) to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  

The entire claims file (i.e., the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner.

The examiner should respond to the following questions:

A)  If the record reflects the Veteran has hearing loss by VA standards (see 38 C.F.R. § 3.385), then is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by noise exposure incurred during active duty?

B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was caused by noise exposure incurred during active duty?

For purposes of these questions, the examiner should consider the Veteran's statements that he was exposed to noise from constant and continual small arms and artillery fire in his military occupational specialty of Field Artillery Basic. 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




